Order entered December 7, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00078-CR

                           JUSTIN COLE DRYMAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                           Trial Court Cause No. 12CL-0355

                                          ORDER
       Before the Court is the State’s October 27, 2015 motion to extend the time for filing the

State’s brief and to supplement the record on appeal. We GRANT the motion to extend the time

for filing the State’s brief. The State’s brief tendered to the Court along with the motion is

ordered filed as of the date of this order. We DENY the motion to supplement the record.


                                                     /s/   ADA BROWN
                                                           JUSTICE